Title: To John Adams from C. W. F. Dumas, 17 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
LaHaie 17e. Mars 1781

Je n’eus le temps hier au soir que de vous envoyer la Lettre que S. E. Mr. l’Ambr. de France m’avoit fait remettre pour vous en réponse de celle du 8e. courant que je lui avois remise de votre part. Mrs. les P—— d’A—— D—— et H—— m’ont tous chargé de vous témoigner leur reconnoissance de la bonté que vous avez eue de leur communiquer la Résolution du Congrès; et ceux d’A—— en particulier leur regret de ce que les circonstances actuelles ne leur permettent pas de répondre formellement aux Lettres que vous leur avez écrites. Celui de D—— étoit convenu avec moi, que nous ferions aujourd’hui un tour à Leide ensemble, et que j’aurois l’honneur de vous le présenter pour faire connoissance. Mais il a dû partir hier pour Dort. Ainsi ce sera pour une autre fois.
Le Contremanifeste de la Rep. à celui du Roi Britannique vient enfin de paroître. Vous le verrez bientôt paroître traduit dans les Gazettes françoises: ainsi je puis me dispenser de vous l’analyser. Il est long. Est-il aussi vigoureux que long? C’est ce dont vous jugerez. Je suis avec un grand respect, Monsieur Votre très humble & très obeissant serviteur

Dumas


Pardonnez la liberté que je prends de joindre ici un petit billet, pour que votre Domestique le remette à Mr. Luzac.

